DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-24 are pending. 
This application is a continuation of U.S. Application 15/356,813 filed on 21 November 2016, now U.S. Patent 10,450,570, which claims the benefit of U.K. Provisional Application No. GB 1520764.0, filed 24 Nov 2015 and GB 1609354.4, filed 26 May 2016.

Information Disclosure Statement
Information disclosure statements filed 10/21/2019 and 12/17/2020 have been identified and the documents considered.  

Claim Objections
Claim 1 is objected to because of the following informalities: for consistency of reference, in line 2, the recitation should be –a gal-pol protein. This not only properly adds an article but references the two proteins as a singly arranged unit. This is consistent with how it is referenced in the claims and illustrated in the specification.  

    PNG
    media_image1.png
    337
    718
    media_image1.png
    Greyscale

Claims 19 and 29 grammatically require the article “the” prior to “introduction step” and “culturing step”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the retroviral sequences" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. There are at least 2 retroviral nucleic acid sequences and the claim does not allow one to determine if claim 4 (and by extension claims 5 and 6) refer to all or one of these sequences. 
Regarding claim 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9, 12-14, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ketner et al (US 5,776,745) in view of Lu et al (J Gene Med, 2004, pages 963-973).
The instant claims are drawn to a single YAC that comprises gag-pol and env coding sequences wherein the two sequences are individual expression constructs. 
	Ketner et al teach use of YAC to produce retroviral virus. The YAC encodes the proviral genome.

    PNG
    media_image2.png
    89
    755
    media_image2.png
    Greyscale

This method allows production of infectious virus. The benefit of YAC was the ease of introducing the sequences into the template and the ability to modify the sequence easily (see col 2, lines 17-25. 
	However, for gene therapy purposes, the actual cis and trans genes included have been assessed and found to require management of the coding sequences. Lu et al designed a single expression construct for expression of the essential components that contained gag-pol under control of CMV and VSVg expressed separately, This construction was found to be safe, less expensive and highly efficient (see page 964, col 2). 

    PNG
    media_image3.png
    243
    620
    media_image3.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the constructs within VIRPAC in the YAC vectors of Ketner et al. Such a modification would have resulted in construct claimed in claim 1. As noted above: 1) Ketner teaches that retroviral sequences can be introduced into YAC for ease of insertion as well as genetic manipulation and 2) Lu et al teaches an arrangement of the coding sequences that produces a safe gene therapy vector. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow a safe, efficient production system. 
	The system of Lu also encodes an HIV-1 based vector (page 271, col 2) which as the retrovirus is an RNA virus means that claim 2 is met.  
	Rev is encoded (figure 3 above). The vector is HIV-1 based (see figure 1). The env is from VSVg. There are transcription regulatory elements including CMV. There are a number of transgenes including Amp as well as tat, an IRES and a polyA signal.
	The YAC includes cloning sites (see col 4, lines 25-43).
Lu teaches 
	HEK 293 cells serve in both references as a host cell for producing the virus and the constructs introduced by methods including calcium phosphate or electroporation (see e.g. col 5, line 52-65).  
	Lu teaches 48 hours of transfection (no more than 72 and between 48-72 hours and then isolation of the vector (see page 966, col 1). Part of the isolation involve a filter (see page 966, col 1). 
	
	 
Claims 10, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ketner et al (US 5,776,745) in view of Lu et al (J Gene Med, 2004, pages 963-973) as applied to claims  1-9, 12-14, 16-19 and 21-24 above, and further in view of Ramezani and Hawley (Methods Mol Biol, 2010, pages 1-22).
Ramezani and Hawley provide details related to growth of lentiviral growth which includes humidified conditions. As well, the benefit of intron and insulators between expression constructs is described (abstract, section 3.3 and 3.2.2).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use teachings relevant at the time of filing that expand methods of growing and expressing genes from retrovirus. Such a modification would have resulted in construct claimed in claims 10, 11, 15 and 20. It is known in the art that cell culture for 293 cells is in a humidified system. As well, introns augment expression (see page 11, last ¶) and insulators protect expression cassettes. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow an improved expression system. 
	 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-10, 12, 17, 18 and 21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5-12, 16-18 and 29 of copending Application No. 16/606,281.
Claims 1-3, 17, 18 and 21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 7-9 and 11-13 of copending Application No. 16/034,517.
Claims 1-6, 17, 18 and 21 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 and 16-18  of copending Application No. 16/718,791.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are generic to all that is recited in claims 1, 5-12, 16, 18, 29 and 30 of copending Application No. 16/606,281, claims 1-5, 7-9 and 11-13 of copending Application No. 16/034,517 and claims 1-14 and 16-18  of copending Application No. 16/718,791. That is, the copending Application No. 16/606,281, copending Application No. 16/034,517 and copending Application No. 16/718,791 anticipate and fall entirely within the scope of the rejected claims of the instant application. Specifically, the instant claims are generic to all that is recited in copending Application No. 16/606,281, copending Application No. 16/034,517 and copending Application No. 16/718,791. The instant claims allow for use of a transgene and also claim a cosmid which utilizes a marker. Hence, the instant claims and the copending claims of 16/606,281 are drawn to related subject matter. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/606,281, copending Application No. 16/034,517 and copending Application No. 16/718,791, then two different assignees would hold a patent to the claimed invention copending Application No. 16/606,281, copending Application No. 16/034,517 and copending Application No. 16/718,791 and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633